In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), dated November 27, 2012, which, after fact-finding and dispositional hearings, inter alia, found that she neglected the subject child and continued placement of the child in the custody of the petitioner.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal must be dismissed as academic in light of two orders of the Family Court, Suffolk County, both dated April 26, 2013, which vacated all orders and orders of protection entered with respect to this neglect proceeding and directed the withdrawal of the petition. Since the order which made a finding of neglect and continued placement of the subject child in the custody of the petitioner has been vacated, the mother’s appeal has been rendered academic (see Matter of Winona Pi. [Winona Pa.], 86 AD3d 542 [2011]). Balkin, J.E, Chambers, Lott and Hinds-Radix, JJ., concur.